Order entered February 3, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00637-CV

        ROBERT M. MOORE AND REBECCA MOORE, Appellants

                                          V.

                     THE BRIDGES ON TRAVIS, Appellee

                On Appeal from the County Court at Law No. 2
                           Grayson County, Texas
                    Trial Court Cause No. 2020-2-072CV

                                      ORDER

      Before the Court is appellants’ February 2, 2021 third motion for extension

of time to file their corrected brief. We GRANT the requested ten-day extension

and ORDER the brief be filed no later than February 8, 2021.              We caution

appellants that failure to file the brief may result in dismissal of the appeal without

further notice. See TEX. R. APP. P. 38.8(a)(1).


                                               /s/   KEN MOLBERG
                                                     JUSTICE